DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-47, 64-68 and 76-82 are cancelled.
Claims 48-63 and 69-75 are pending.
Claims 48-63 and 69-75 are rejected.

Applicant’s Response
Applicant's response, filed 19 January 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Specification as filed on 23 March 2020, the Amended Specification filed on 19 of January 2022 and in the Claims as presented in the amendment filed on 19 January 2022.

Priority
This Application is a Continuation Application of US 12/231,048 filed on 27 August 2008 now abandoned.
Applicant’s claim for priority to US 12/231,048 filed on 27 August 2008 is acknowledged and granted for each of claims 48-63 and 69-75 herein.

Specification
The amendment to the Specification filed on 19 January 2022 is acknowledged and accepted.

Claim Interpretation 
	The following recitations do not limit the scope of the claimed device, system and method for the reasons stated below. These recitations include:
“.....to indicate a condition of the subject” in claim 48 line 7-8, claim 56 line 9 and claim 69 lines 7-8. This recitation is directed to an intended outcome of processing the sensor data. If the Applicant’s intention is to set forth that the claims require a positive active step of indicating a condition of a subject, the claims should be amended accordingly.
“.....for synchronization of measurements by at least some of the plurality of electrochemical sensors” in claims 58 and 75. This recitation is directed to an intended outcome of transmitting a radio signal to the first receiver (claim 58) and, to an intended outcome of receiving a radio signal (claim 75). If the Applicant’s intention is to set forth that the claims require a positive active step of synchronizing the measurements of the plurality of electrochemical sensors, the claims should be amended accordingly.
In claim 69 lines 13-14 the recitation of a wireless radio signal “....requesting measurements by at least some of the plurality of electrochemical sensors”  does not limit the scope of the claim since it is directed to an attribute of the wireless signal. The claim recites a step of receiving  a wireless radio signal. There is no recitation in the method of claim 69 for a step of requesting measurements by at least some of the plurality of electrochemical sensors. If the Applicant’s intention is to set forth that the method requires a step of requesting measurements, the claim should be amended accordingly.

Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 52 depends from claim 48 and is directed to a wearable device. Per claim 48, the wearable device comprises a plurality of electrochemical sensors. Claim 52 recites that that “at least one of the plurality of electrochemical sensors is configured to detect local oxygenation levels”.
As such, the Specification must provide support for a wearable patch comprising a plurality of electrochemical sensors wherein “at least one of the plurality of electrochemical sensors is configured to detect local oxygenation levels”.
In the response filed on 19 January 2022, the Applicant asserts that “support for the claim amendments can be found throughout the application as originally filed”.
The only portion of the Specification which refers to sensors to determine local oxygenation levels is at page 24 lines 4-6 which describes: “Local module 1610 may likewise include one or more near-infrared sensors 1622 and/or infrared sensors 1623 sensors, optionally configured to determine
local oxygenation levels or other such chemical and/or material properties of body tissues or fluids as described herein”.
	As such, the Specification provides support for near-infrared or infrared sensors for determining local oxygenation levels. There is no support in the originally filed disclosure including the Specification and the claims for an electrochemical sensor configured to determine local oxygenation levels.
A person of ordinary skill in the art at the time the Application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the Application as filed because at the time of the invention there was no knowledge in the art for electrochemical sensors configured to detect local oxygenation levels. At the time the Application was filed, the knowledge in the was the detection of optical oxygenation levels via optical methods including laser Doppler flowmetry and various imaging techniques. Evidence of this fact can be found in Sakr, Yasser. "Techniques to assess tissue oxygenation in the clinical setting." Transfusion and Apheresis Science 43.1 (2010): 79-94 and the references cited therein. 
In light of the above, the claim contains new matter.
For examination purposes, prior art teaching or suggesting any sensor configured to detect local oxygenation levels will be interpreted as meeting the claimed limitation.
35 USC 112 First Paragraph Rejection- Response to Arguments
Applicant’s arguments filed on 19 January 2022 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-63 and 69-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 lines 9-11, claim 56 lines 10-12 and claim 69 lines 9-11 recite: “at least one light-emitting diode supported by the wearable adhesive patch and configured to provide an output in response to a signal from the processing device and based upon the condition of the subject” (claims 48 and 56)  and “providing an output on at least one light-emitting diode supported by the wearable adhesive patch and in response to a signal from the processing device based upon the condition of the subject” (claim 69).
The recitation that the output is “based upon the condition of the subject is unclear”. As explained in the Claim Interpretation section above, the recitation in claim 48 line 7-8, claim 56 line 9 and claim 69 lines 7-8 of “.....to indicate a condition of the subject” does not limit the scope of the claims because this recitation is directed to an intended outcome of processing the sensor data. Since there is no positive active step of indicating a condition of a subject, the claims are unclear as to what is the basis for providing an output. If the Applicant’s intention is to set forth that the claims require a positive active step of indicating a condition of a subject, the claims should be amended accordingly. Clarification is requested.
Claims 49-55, 57-63 and 70-75 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejection- Response to Arguments
Applicant’s arguments filed on 19 January 2022 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 48-63 and 69-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0054737 to Magar (cited in the previous office action) in view of US 2008/0119707 to Stafford as evidenced by Revzin, F. A. et al;  “Glucose, lactate, and pyruvate biosensor arrays based on redox polymer/oxidoreductase nanocomposite thin-films deposited on photolithographically patterned gold microelectrodes”, Sensors and Actuators B: Chemical, Volume 81, Issues 2–3, 2002, Pages 359-368 Hereinafter Revzin).
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Magar teaches methods, devices, and systems for monitoring physiological conditions via wireless physiological sensor patches and systems which incorporate these patches (Abstract, ¶ 4 and 10; Figure 1B).
With regard to claims 48 and 69, Magar teaches a wearable device (as in claim 48) and a method (as in claim 69) comprising: 
a wearable adhesive patch comprising a plurality of sensors configured to measure a level of a physiological constituent of a subject, wherein the adhesive patch is configured to position the plurality of electrochemical sensors on a body of the subject (as in claim 48) (¶ 27, 35, 54, 109- 114 and 258).
a processing device supported by the wearable adhesive patch and configured to receive sensor data from the plurality of sensors and process the sensor data to indicate a condition of the subject (as in claim 48) and obtaining, by a processing device, sensor data from a plurality of sensors of a wearable adhesive patch positioned on a body of a subject, the plurality of sensors configured to measure a physiological constituent of the subject, the processing device supported by the wearable adhesive patch (as in claim 69) (¶ 4, 21, 27, 35, 39, 54, 88, 92, 93, 95, 99, 109-114 and 120). Magar teaches that the 
processing by the processing device, the sensor data to indicate a condition of the subject (as in claim 69)  (¶ 53 and 95).
at least one light-emitting diode supported by the wearable adhesive patch and configured to provide an output in response to a signal from the processing device and based upon the condition of the subject (as in claim 48) and providing an output on at least one light-emitting diode supported by the wearable adhesive patch and in response to a signal from the processing device based upon the condition of the subject (as in claim 69) (¶118). Magar teaches that the patch includes an LED visual alert incorporated into the patch to inform the user of a particular health condition.
a first receiver supported by the wearable adhesive patch and configured to receive wireless signals from one or more remote devices (as in claim 48) and receiving, at a receiver supported by the wearable adhesive patch, a wireless radio signal requesting measurements by at least some of the plurality of electrochemical sensors (as in claim 69) (¶ 7, 32, 45, 54, 80, 98); 
a first transmitter supported by the wearable adhesive patch and configured to wirelessly transmit  health-related information including the sensor data and/or the processed sensor data to the one or more remote devices (as in claim 48) and transmitting, from a transmitter supported by the wearable adhesive patch and in response to receiving the wireless radio signal, health-related information comprising the sensor data and/or the processed sensor data (as in claim 69) (¶ 8, 32, 53-54, 93, 95 and 98).
With regard to claim 56, Magar teaches a system comprising: 
a wearable device (¶110) including at least: 
a wearable adhesive patch comprising a plurality of electrochemical sensors  configured to measure a level of a physiological constituent of a subject, wherein the adhesive patch is configured to position the plurality of electrochemical sensors on a body of the subject; (¶ 27, 35, 54, 109-114 and 258).
a processing device supported by the wearable adhesive patch and configured to receive sensor data from the plurality of electrochemical sensors and process the sensor data to indicate a condition of the subject ;(¶ 4, 21, 27, 35, 54, 88, 92, 93, 95, 99, 109-114 and 120). Magar teaches that the patch consists of the patch-ASIC (see paragraph 113) and Magar teaches that the patch-ASIC includes a processor (see paragraph 93).
at least one light-emitting diode supported by the wearable adhesive patch and configured to provide an output in response to a signal from the processing device and based upon the condition of the subject; (¶118). Magar teaches that the patch includes an LED visual alert incorporated into the patch to inform the user of a particular health condition.
a first receiver supported by the wearable adhesive patch and configured to receive wireless signals from one or more remote devices; (¶ 7, 32, 45, 54, 80, 98) and 
a first transmitter supported by the wearable adhesive patch and configured to wirelessly transmit  health-related information including the sensor data and/or the processed sensor data to the one or more remote devices; (¶ 8, 32, 53-54, 93, 95 and 98).
a local module comprising a second receiver configured to receive the health-related information transmitted from the first transmitter of the wearable device and a second transmitter configured to transmit information to at least one of the first receiver of the wearable device, a network, and  a remote device (¶ 131-134 and 171-176, 178-180, 235; Figure 1B). Magar teaches that the system includes a medical signal processor (MSP/Base) incorporated into a mobile device 108 which communicates bidirectionally with the patches 102 and with a secure server 110 via a wireless or wired communication. 
a plurality of electrochemical sensors configured to measure a level of a physiological constituent of a subject (as in claims 48, 56 and 69).
Stafford teaches a wearable patch and an associated method of use, the patch comprising a plurality of transcutaneous analyte sensors (34). The sensors are electrochemical sensors (see documents incorporated by reference in paragraph 24) and are configured to measure a level of lactate, acetyl choline, amylase, bilirubin, cholesterol, chorionic gonadotropin, creatine kinase (e.g., CK-MB), creatine, DNA, fructosamine, glucose, glutamine, growth hormones, hematocrit, hemoglobin (e.g. HbA1c), hormones, ketones, lactate, oxygen, peroxide, prostate-specific antigen, prothrombin, RNA, thyroid stimulating hormone, and troponin, in samples of body fluid (Abstract, ¶ 11, 23 and 24; Figure 1).
Magar and Stafford are directed to wearable patches and methods of use for monitoring analytes.  
Thus, Magar and Stafford are directed to the same field of endeavor. 
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Magar with Stafford. One would have been motivated to modify the Magar’s patch with a plurality of electrochemical sensors as taught by Stafford because all elements were known in the prior art and Stafford teaches that patches for monitoring analytes  can be modified to include a plurality of electrochemical sensors (see Stafford at paragraphs 23 and Figure 1). An additional advantage is realized by providing multiple sensors which can be used simultaneously to provide redundant analyte readings which, as evidenced by Revzin, provides the advantage of improving the reliability of the measurements. See Revzin at page 359 under Introduction.
With regard to claims 49, 53, 70 and 72, Magar with the provisions of Stafford teaches that at least one of the electrochemical sensors is a glucose sensor (see Stafford at ¶ 11).
With regard to claim 50, Magar with the provisions of Stafford teaches that the plurality of electrochemical sensor comprises two or more types of sensors  (see Stafford at ¶ 11).
With regard to claims 51 and 71, see Magar at ¶ 110-112 and 260. The sensors include patches for probing the body through micro-needle based skin punctures. The patch is held onto the skin with an adhesive and is in direct contact with the body. As such, the patch itself is configured to position the sensors through the subject’s skin by holding the sensors onto the skin. With the provisions by Stafford, the sensors are transcutaneous (see Stafford at ¶ 24).
With regard to claim 52, see Magar at ¶ 35 and 37-38. The sensors measure SpO2.
With regard to claim 54, Magar with the provisions of Stafford teaches that at least one of the electrochemical sensors is configured to measure a chemical property of body tissue or fluid (see Stafford at ¶ 11).
With regard to claim 55, see Magar at ¶ 41.
With regard to claim 57, see Magar at ¶ 177.
With regard to claim 58, see Magar at ¶ 10, 75, 98, 154, 228 and 269.
With regard to claims 59-60, see Magar at ¶ 133, 134, 236, 239, 240,  254 and 256. The base-ASIC chip (MSP) is incorporated into a host device. The host device includes a cellular phone, pager, i-Pod., PDA, watch, or other mobile device, laptop, notebook, palm-top, or desk-top computer, or a medical instrument.
With regard to claims 61 and 62, see Magar at ¶ 43, 298 and 299. A user interface or display can present any type of information. The device into which the base-ASIC is incorporated is configured to generate an audio/visual alert signal to the user.
With regard to claim 63, see Magar at ¶ 35, 43, 133, 134, 236, 239, 240,  254 and 256. The monitored parameters include ECG, EEG, EMG, SpO2, tissue impedance, heart rate, accelerometer, blood glucose, PT-INR, respiration rate and airflow volume, body tissue state, bone state, pressure, 
With regard to claim 73, see Magar at ¶ 8, 32, 53-54, 93, 95 and 98.
With regard to claim 74, see Magar at ¶ 177.
With regard to claim 75, see Magar at ¶ 10, 75, 98, 154, 228 and 269.
35 USC 102 and 35 USC 103 Rejections- Response to Arguments
Applicant’s arguments filed on 19 January 2022 have been considered. The Applicant asserts the following:
1) That “Magar fails to teach or suggest Applicant's claimed processing device supported by a wearable adhesive patch” and that “instead, Magar describes a two (or more) ASIC chip configuration in which a patch-ASIC chip receives signals from a sensor and transmits the sensor signals to a base-ASIC chip that sends the signals to a processor that processes data signals”.
It is respectfully submitted that this argument is not persuasive. Magar teaches at paragraph 93: 

“...the patch-ASIC chip of the present invention has the functionality required to receive physiological signals from a sensor, to wirelessly transmit the signals to a base device and in some cases to control the functionality of the patch. The patch-ASIC generally comprises at least a sensor interface for measuring physiological signals, a processor for processing the signals into sensor data, memory for storing data relating to the signals, a radio for transmitting sensor data, and power management circuits for controlling power on the chip that the wearable patch includes a processor”. 

Magar also teaches that “the patch consists of the patch-ASIC”. See paragraph 113.

2) That “Magar also fails to teach or suggest a wearable device comprising at least one light-emitting diode supported by the wearable adhesive patch," as recited in Applicant's claim 48” and that  “Magar is silent as to use of one or more light-emitting diodes on its patch to provide an output ... based upon the condition of the subject as indicated by the sensor data”.
It is respectfully submitted that this argument is not persuasive. Firstly, claim 48 does not recite that the light-emitting diodes provide an output “based upon the condition of the subject as indicated by the sensor data”. Claim 48 recites: “at least one light-emitting diode supported by the wearable adhesive patch and configured to provide an output in response to a signal from the processing device and based upon the condition of the subject”. This argument is not commensurate with the scope of the claims. Secondly, Magar teaches that the patch includes an LED visual alert incorporated into the patch to inform the user of a particular health condition. See paragraph 118.
3) That “independent claims 56 and 69 similarly recite a wearable adhesive patch comprising a plurality of electrochemical sensors, a processing device, and at least one light-emitting diode” and that “as described above with respect to claim 48, Magar fails to teach or suggest such features”.
It is respectfully submitted that this argument is not persuasive. As explained in sections 1 and 2 Magar teaches a patch comprising a processor and a light-emitting diode. What Magar does not teach is “a plurality of electrochemical sensors”. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.
Applicant’s arguments pertaining Kliot are moot since Kliot is not relied upon for the present rejections.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARIE ARCHER/Examiner, Art Unit 1631                       
                                                                                                                                                                                 /Lori A. Clow/Primary Examiner, Art Unit 1631